Exhibit 10.2

 

PURCHASE AGREEMENT

OF

AMERICAN LOCKER GROUP INCORPORATED

 

This PURCHASE AGREEMENT (this “Agreement”), dated as of August 12, 2014, is made
and entered into by and among American Locker Group Incorporated, a Delaware
corporation, and the persons identified on Schedule 2.1 hereto.

 

In consideration of the mutual promises and conditions contained herein, the
parties hereto hereby agree and covenant as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1          The terms defined in this Section 1.1 shall have for all purposes
of this Agreement the respective meanings specified in this Section 1.1.

 

“Agreement” shall mean this Purchase Agreement as originally executed or as it
may be amended from time to time.

 

“Board” shall mean the Board of Directors of the Company.

 

“Certificate of Designation” means that certain Certificate of Designation of
Preferences, Rights and Limitations Of Series D Preferred Stock in the form of
Exhibit A hereto.

 

“Closing” shall mean the consummation of the purchase and sale of the Preferred
Shares.

 

“Closing Date” shall mean August 12, 2014.

 

“Common Stock” shall mean the common stock, $1.00 par value per share, of the
Company.

 

“Company” shall mean American Locker Group Incorporated, a Delaware corporation,
and its successors and assigns.

 

“Conversion Date” shall have the meaning set forth in the Certificate of
Designation.

 

“Majority of the Holders” shall mean a vote of the holders of greater than 60%
of the outstanding Preferred Shares; provided, however, that, if some or all of
the Preferred Shares have been converted into Shares, Majority of the Holders
shall mean a vote of the holders of greater than 60% of the Shares, giving pro
forma effect to the conversion of all outstanding shares of Preferred Stock,
whether or not actually issued and outstanding.

 

“Person” shall have the meaning attributed to it in the Securities Act.

  

 
 

--------------------------------------------------------------------------------

 

 

“Preferred Stock” shall mean the Series D Preferred Stock, $1.00 par value per
share, of the Company, with the rights and privileges set forth in the
Certificate of Designation.

 

“Preferred Shares” shall mean the 40,000 shares of Preferred Stock that shall be
issued by the Company to Purchasers at the Closing pursuant to this Agreement.

 

“Purchasers” shall mean the persons named on Schedule 2.1 hereto, and
“Purchaser” means any one of the Purchasers.

 

“Registration” shall mean a registration described in Section 6.2(a) 

 

“SEC” shall mean the Securities and Exchange Commission of the United States or
any governmental department, bureau, commission or agency succeeding to the
functions of the SEC.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Shares” shall mean those shares of Common Stock issuable by the Company to
Purchasers upon conversion of the Preferred Shares, subject to adjustment upon
certain events.

 

“Treasury Stock” shall mean 192,000 shares of Common Stock that are held by the
Company in its treasury as of the date hereof and that shall be sold to the
Purchasers pursuant to Section 2.2 concurrently with their conversion of the
Preferred Shares

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

 

 

ARTICLE II.

AGREEMENT OF PURCHASE AND SALE

 

2.1          Purchase and Sale of Preferred Stock. At the Closing, the Company
shall issue and sell to each Purchaser and, subject to the terms and conditions
hereof and in reliance upon the representations and warranties of the Company
contained herein, each Purchaser, severally and not jointly, agrees to purchase
from the Company, the shares of Preferred Stock at a price of $5.00 per share of
Preferred Stock. The aggregate purchase price payable to each Purchaser is set
forth opposite his name on Schedule 2.1 hereto.

 

2.2          Purchase and Sale of Treasury Stock. Simultaneously with each
Purchaser’s conversion of Preferred Shares into Shares, pursuant to the
Certificate, the Company will sell to such Purchaser that number of shares of
Treasury Stock as is equal to (x) 192,000 multiplied by (y) a fraction, the
numerator of which is the number of Preferred Shares being converted at such
time and the denominator of which is 40,000. [By way of example, if a Purchaser
converts 1,000 Preferred Shares into Shares, the Company shall sell to such
Purchaser 4,800 shares of Treasury Stock.] The purchase price for shares of
Treasury Stock sold by the Company to a Purchaser pursuant to this Section 2.2
shall be $.01 per share. The Company’s obligation to sell shares of Treasury
Stock to any Purchaser shall terminate, as to such Purchaser, upon the
redemption by the Company of the Preferred Stock held by such Purchaser.

  

 
2

--------------------------------------------------------------------------------

 

 

ARTICLE III.

CLOSING

 

3.1          Closing. The Closing shall be held on the Closing Date at 10:00
a.m. at the offices of Hallett & Perrin, P.C., 1445 Ross Avenue, Suite 2400,
Dallas, Texas 75202, or at such other place as may be mutually agreed to by the
Company and Purchasers. At the Closing, each party also shall execute and
deliver such other appropriate and customary documents as the other parties
reasonably may request for the purpose of consummating the transactions
contemplated by this Agreement. All actions taken at Closing shall be deemed to
have been taken simultaneously.

 

3.2          Delivery of Certificates; Payment. At the Closing, the Company will
issue, execute and deliver to Purchasers share certificates evidencing the
Preferred Shares against payment of the aggregate purchase price specified in
Section 2.1 in immediately available funds payable to the Company.

 

3.3          Further Assurances. The parties hereto shall execute and deliver
such additional documents and take such additional actions as any party
reasonably may deem to be practical and necessary in order to consummate the
transactions contemplated by this Agreement and to vest more fully in
Purchasers’ ownership of the Preferred Shares.

 

3.4          Separate Sales. The sales hereunder to Purchasers are to be
separate sales, and no Purchaser is to be responsible for the acts or defaults
of any of the other Purchasers. Each Purchaser agrees that neither any Purchaser
nor the respective controlling Persons, officers, directors, partners, agents,
or employees of any Purchaser shall be liable to any other Purchaser for any
action heretofore taken or omitted to be taken by any of them in connection with
the purchase of the Preferred Shares.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Purchasers as of the Closing Date as
follows:

 

4.1          Organization and Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has all requisite power and authority (corporate and other) to
enter into and perform this Agreement, to issue the Preferred Shares and to
carry out the terms hereof.

 

4.2          Authorization. This Agreement has been duly authorized, has been
duly and validly executed and delivered at the Closing and is the legal, valid
and binding obligation of the Company, enforceable in accordance with its terms.
The issuance of the Preferred Shares, the sale of Treasury Stock pursuant to
Section 2.2, and the issuance of the Shares has been duly and validly authorized
and, the Preferred Shares and the Shares, when issued and delivered upon
conversion of the Preferred Shares, will be validly issued, fully paid and
nonassessable and free of the preemptive rights (statutory or contractual) of
stockholders other than the Purchasers.

  

 
3

--------------------------------------------------------------------------------

 

 

4.3          Power and Authority. The Company has the power and authority
(corporate and other), and possess all licenses and permits, required by
governmental authorities, to own, lease and operate its properties and assets
and to carry on its business as currently being conducted.

 

4.4          Compliance with Other Instruments. Neither the execution and
delivery by the Company of this Agreement, nor the consummation by the Company
of the transactions contemplated hereby, will violate, breach, be in conflict
with, or constitute a default under, or permit the termination or the
acceleration of maturity of, or result in the imposition of any lien, claim, or
encumbrance upon any property or asset of the Company, or any note, bond,
indenture, mortgage, deed of trust, evidence of indebtedness, lease agreement,
loan agreement, other agreement or instrument or any judgment, order,
injunction, or decree by which the Company, is bound, to which any of them is a
party, or to which any of their assets is subject.

 

4.5          Necessary Approvals and Consents. No authorization, consent, permit
or license or approval of, or declaration, registration, or filing with, any
person or governmental or regulatory authority or agency is necessary for the
execution and delivery by the Company of this Agreement and the other agreements
executed or required to be executed by it in connection with this Agreement, the
consummation by the Company of the transactions contemplated by this Agreement,
or the valid execution, issuance and sale of the Preferred Shares or the valid
issuance and delivery of the Shares.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF PURCHASERS

 

Each Purchaser, severally and not jointly, represents and warrants to the
Company as of the Closing Date as follows:

 

5.1         Acquired for Investment. The Purchaser is acquiring the Preferred
Shares and will acquire the Treasury Stock for its own account and not with a
view to, or for sale in connection with, a distribution, as that term is used in
the Securities Act, of the Preferred Shares or the Treasury Stock, as the case
may be. The Purchaser may transfer all or any portion of the Preferred Shares to
another person or entity that is an “accredited investor” within the meaning of
the Securities Act, and the rules promulgated thereunder.

 

5.2          Restrictive Legend. The Purchaser has been informed and understands
that certificates evidencing the Preferred Stock issued pursuant to this
Agreement, the Treasury Stock sold pursuant to Section 2.2 and the Shares issued
upon conversion of the Preferred Shares, if such issuances are not registered
under the Securities Act, shall bear a restrictive legend substantially as
follows:

 

The shares represented by this Certificate have not been registered under the
Securities Act of 1933 or under any applicable state securities laws. The shares
may not be offered for sale, sold, assigned, transferred or pledged without
registration under the Securities Act of 1933 and any applicable state
securities laws or without an opinion of counsel satisfactory to the Company
that registration is not required.

  

 
4

--------------------------------------------------------------------------------

 

 

5.3          Organization and Standing. Such Purchaser, if not a natural person,
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all requisite power and authority
(corporate and other) to enter into and perform this Agreement and to carry out
the terms hereof.

 

5.4          Authorization. This Agreement has been duly and validly authorized,
executed and delivered by such Purchaser and is the legal, valid and binding
obligation of such Purchaser, enforceable against such Purchaser in accordance
with its terms.

 

5.5          Investment Representations.

 

(a)     The Purchaser, if not a natural person, was not formed for the purpose
of purchasing the Preferred Shares or the Treasury Stock.

 

(b)     The Purchaser is an “accredited investor” as defined in Rule 501(a)
promulgated under the Act.

 

(c)     The Purchaser acknowledges that the sale of the Preferred Shares by the
Company has not been, and the sale of the Treasury stock will not be, registered
under the Securities Act or qualified under applicable state securities laws and
understands the restrictions on resale of such securities imposed by the
Securities Act. The Purchaser also acknowledges that the Company has no
obligation to register the Preferred Shares, the Treasury Stock or the Shares,
except as otherwise contemplated herein. The Purchaser also understands that
there is no public market for the Preferred Shares and that there may never be a
public market therefor, and that even if such a market develops, the Purchaser
may never be able to sell or dispose of such securities and may thus have to
bear the risk of investment in such securities for a substantial period of time
or forever.

 

ARTICLE VI.

COVENANTS

 

6.1          Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the SEC, which may permit the sale of the
Shares to the public without registration, the Company agrees to:

 

(a)          Make and keep public information available as those terms are
understood and defined in Rule 144 promulgated by the SEC under the Securities
Act, at all times after ninety (90) days after the effective date of the first
registration under the Securities Act filed by the Company for an offering of
its securities to the general public;

 

(b)          File with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the 1934 Act at
any time after it has become subject to the reporting requirements thereunder;

 

(c)     So long as a Person owns any Shares, furnish to such Persons promptly
upon request a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 (at any time after 90 days after the
effective date of the first registration statement under the Securities Act
filed by the Company for an offering of its securities to the general public),
and of the Securities Act and the 1934 Act (at any time after it has become
subject to the reporting requirements thereunder), a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
so filed by the Company as any holder of Shares may reasonably request in
availing itself of any rule or regulation of the SEC allowing a Person to sell
any such securities without registration.

  

 
5

--------------------------------------------------------------------------------

 

 

6.2          Registration.

 

(a)     If, at any time after the Conversion Date, and only on one occasion, the
Company shall receive, from a Majority of the Holders (the “Requesting Holders”)
a written request to register at least 50% of the Shares issuable as of the date
of such request, then the Company will give notice of such request to all
Purchasers and shall effect as soon thereafter as practicable, and in any event
within 90 days of the receipt of such request, the registration under the
Securities Act of all Shares which any Purchaser requests to be registered.
(Purchasers whose Shares are covered by any such registration are referred to
herein as “Participating Purchasers”). The Company shall not be obligated to
effect, or to take any action to effect, or may suspend, any such registration
pursuant to this Section 6.2 if in the good faith judgment of the Board, such
registration would be seriously detrimental to the Company and the Board
concludes, as a result, that it is essential to defer the filing of such
registration statement at such time. In such event, the Company shall have the
right to defer such filing (except as provided in clause (i) above) for a period
of not more than 180 days after receipt of the request of the Holders, provided
that the Company shall not defer its obligation in this manner more than once in
any 12-month period.

 

(b)     If and whenever the Company is required to register Shares, the Company
will use its best efforts to effect such registration to permit the sale of such
Shares in accordance with the intended plan of distribution thereof, and
pursuant thereto.

 

(c)     The expenses of such registration shall be borne by the Company. The
Participating Purchasers will bear all incremental selling expenses relating to
the sale of the Shares, such as underwriters' commissions and discounts,
brokerage fees, underwriter marketing costs and fees and expenses of counsel to
such Purchasers.

 

(d)     The obligation of the Company to effect such Registration shall
terminate at such time as all of the Shares held by Participating Purchasers are
eligible to be sold by them without any volume or manner of sale restrictions
under the Securities Act pursuant to Rule 144 thereunder.

 

(e)     The Company’s obligation to effect a Registration pursuant to this
Section 6.2 shall be conditioned upon the agreement of each Participating
Purchaser to provide customary indemnification for the Company with respect to
information provided by such Purchaser in respect to such registration.

  

 
6

--------------------------------------------------------------------------------

 

 

ARTICLE VII.

WAIVER; AMENDMENTS

 

Upon the written consent of a Majority of the Holders, compliance with any of
the provisions, covenants and conditions set forth in this Agreement may be
waived or any of such provisions, covenants or conditions may be modified. No
course of dealing between any Purchasers and any other party hereto, or any
failure or delay on the part of a Purchaser in exercising any rights or remedies
under this Agreement, shall operate as a waiver of any rights or remedies of any
Purchasers. No single or partial exercise of any rights or remedies under this
Agreement shall operate as a waiver or preclude the exercise of any other rights
or remedies hereunder or thereunder.

 

ARTICLE VIII.

MISCELLANEOUS PROVISIONS

 

8.1          Survival of Covenants; Successors and Assigns.

 

(a)     All representations and warranties of the Company contained herein, in
the Schedules hereto, or in any exhibit, certificate, document or instrument
delivered pursuant to this Agreement, shall survive the Closing and shall
continue in full force and effect for one (1) year after the Closing Date.

 

(b)     The parties hereto understand and agree that this Agreement contains
obligations, agreements and covenants that are intended to and shall continue
after the Closing and except as otherwise provided herein, all covenants,
agreements and obligations made herein, and in instrument, documents or
certificates delivered in connection herewith or on behalf of the Company, shall
survive the execution and delivery of this Agreement and the purchase of the
Preferred Shares and shall bind and inure to the benefit of the Company and its
successors and assigns and the holders of the Preferred Stock and the Shares
from time to time.

 

8.2          Notices. Any notice or communication under this Agreement must be
in writing and given by (a) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (b) delivery in person or by courier service providing
evidence of delivery, or (c) transmission by telecopy. Each notice or
communication that is mailed, delivered or transmitted in the manner described
above shall be deemed sufficiently given, served, sent and received, in the case
of mailed notices, on the third business day following the date on which it is
mailed and, in the case of notices delivered by hand, courier service or
telecopy, at such time as it is delivered to the addressee (with the delivery
receipt or the affidavit of messenger) or at such time as delivery is refused by
the addressee upon presentation. Any notice or communication under this
Agreement must be addressed as follows:

  

 
7

--------------------------------------------------------------------------------

 

 

If to the Company:            

(a) 

For delivery: 

American Locker Group Incorporated 

 

 

 

2701 Regent Blvd 

 

 

 

Suite 200 

 

 

 

DFW Airport, Texas 75261 

 

 

 

Attn: President 

 

 

 

Telephone No.: (817) 329-1600 

 

 

 

 

 

(b) 

For mail:  

American Locker Group Incorporated 

 

 

 

PO Box 169 

 

 

 

Coppell, Texas 75019-0169 

 

 

 

Attn: President 

        If to a Purchaser: To the address set forth on Schedule 2.1 hereto

 

Any party may change its address for notice by written notice to the other
parties hereto.

 

8.3          Descriptive Headings. The descriptive headings herein have been
inserted for convenience only and shall not be deemed to limit or otherwise
affect the construction of any provisions hereof.

 

8.4          Further Documents. The Company agrees to execute and deliver to the
Purchasers, promptly upon a request, all such further instruments as it may
reasonably deem necessary or appropriate in order to effectuate the purpose of
this Agreement.

 

8.5          Governing Law. This Agreement and the other documents and
instruments executed hereunder are performable in Dallas County, Texas, and
shall be interpreted and construed in accordance with, under and governed by,
the laws of the State of Delaware.

 

8.6          Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile or portable document format (pdf), each of
which shall for all purposes be deemed an original and all of which shall
constitute the same instrument but only one of which need be produced.

 

8.7          Binding Effect. This Agreement, including, but not limited to, the
rights and conditions contained herein in connection with disposition of the
Shares, shall be binding upon the parties hereto, together with their respective
executors, administrators, successors, personal representatives, heirs and
assigns.

 

8.8          Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision never comprised a part hereof, and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom. Furthermore, in
lieu of such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

 

8.9          Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to the
subject matter hereof.

 

8.10        Changes, Modifications or Waivers. No change or modification of this
Agreement shall be valid or binding upon the parties hereto, nor shall any
waiver of any term or condition in the future be so binding, unless such change
or modification or waiver shall be in writing and signed by the parties hereto.

 

 
8

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Company and the Purchasers have caused this Agreement to
be executed as of the date first above written.

 

 

 

COMPANY: 

 

 

 

 

AMERICAN LOCKER GROUP INCORPORATED, 

 

a Delaware corporation 

 

 

 

 

 

 

 

By: 

/s/ Stephen P. Slay 

 

Name: 

Stephen P. Slay 

 

Title: 

Chief Financial Officer 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASERS: 

          /s/ Anthony B. Johnston   Anthony B. Johnston           /s/ Graeme L.
Jack   Graeme L. Jack           /s/ Lawrence Goldstein   Lawrence Goldstein    
      /s/ Paul B. Luber   Paul B. Luber           /s/ Donald L. Dunn   Donald L.
Dunn           /s/ Mitchell M. Almy   Mitchell M. Almy           /s/ Kyle S.
Packer   Kyle S. Packer

  

 
9

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Certificate of Designation of Preferences, Rights and Limitations Of Series D
Preferred Stock

 

 
10

--------------------------------------------------------------------------------

 

 

Schedule 2.1

 

Purchase Obligation of Investors

 

 

Name and Address

Shares of Preferred Stock

Purchase Price

     

Mitchell and Diana Almy

3930 NE 26th Avenue

Portland, OR 97212

Email: mitch7777777@outlook.com 

5,000

$25,000

     

Donald L. Dunn

720 O Street, Lot D

Lincoln, NE 68508

Email: ddunn@universalmfgco.com 

5,000

$25,000

     

Lawrence Goldstein

1865 Palmer Avenue

Larchmont, NY 10538

Email: ljg@smplp.com 

9,000

$45,000

     

Graeme L. Jack

501 W. Armitage Avenue

Unit 3C

Chicago, IL 60614

Email: gljack3@gmail.com 

5,000

$25,000

     

Anthony B. Johnston

4700 Mill Spring Ct.

Colleyville, TX 76034

Email: tjohnston@americanlocker.com 

6,000

$30,000

     

Paul Luber

The Jor-Mac Company

155 East Main Street

Lomira, WI  53048

Email: pluber@jor-mac.com 

5,000

$25,000

     

Kyle S. Packer

1482 Aqua Vista Drive

Lawrenceburg, IN 47025

Email: kylepacker@gmail.com 

5,000

$25,000

     

 

 

 

 11

 